Exhibit 10(o)(v)

DIRECTOR COMPENSATION

     Directors who are not employees of the Company are compensated for their
services by fees in cash and stock. All directors are reimbursed for expenses
incurred in connection with such services. In addition, the Company provides
travel and liability insurance to all directors. It is the goal of the Committee
to set directors’ fees at a competitive level that will enable the Company to
attract and retain talented, well-qualified directors. The payment of a portion
of each director’s fee in shares of Class A Common Stock of the Company is
intended to align the interests of the director with the interests of our
stockholders, consistent with delivering shareholder value.

     Annual Retainer. Directors receive an annual retainer of $100,000, $50,000
of which is payable in shares of Class A Common Stock of the Company pursuant to
the Directors’ Annual Retainer Plan. Directors serving for only a portion of the
year receive a pro-rated portion of the annual retainer.

     Meeting Fees. In lieu of cash fees for regularly scheduled meetings,
directors receive an additional cash fee of $30,000, and members of the Audit
Committee also receive an additional annual cash amount of $5,000. These amounts
are paid in four equal quarterly installments. Directors receive cash fees of
$750 for each special meeting of the Board or any Board Committee designated as
a telephone meeting. Directors are also entitled to receive cash fees of $1,500
for each special meeting of the Board, and $1,000 for each special meeting of a
Committee they attend in person or by telephone.

     Other Fees. The Chairman of each standing committee of the Board receives
an annual fee for such service: $5,000 for the Chairman of the Governance
Committee, $7,500 for the Chairman of the Compensation Committee, and $12,000
for the Chairman of the Audit Committee. The Chairman of the Board receives an
annual fee of $55,000 for such service, and the Vice Chairman of the Board
receives an annual fee of $30,000 for such service. Directors receive $1,500 for
each day that they are engaged in Company business (other than attendance at
Board or Committee meetings) at the request of the Chairman of the Board or the
Chief Executive Officer. Annual fees are paid in four equal quarterly
installments. All amounts are paid in cash.

 

